DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed November 1, 2021.  Claims 1-5, 7-23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5, 7-23, it is unclear where Applicant originally discloses the system having “a single” light emitting diode and “a single” light detector.  Rather, as discussed in the background of the specification, the apparatus, method and system has a sensor array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (U.S. Patent Application Publication 2006/0016970) in view of Weber (U.S. Patent 4,319,134).
Regarding claims 1-4, 7-10, 23, Nagasaka et al. disclose (Figs.) a method and a system for determining a position of a rotating object (108, 602) in a device, the system comprising: a reflecting region (track) on the rotating object; a single light emitting diode (106) located in the device, wherein emitted light is emitted onto the reflecting region and reflected light is reflected off the rotating object, the reflected light having an intensity; and a single light detector (103) located directly adjacent or spaced apart from the light emitting diode that detects the reflected light and measures the intensity of the reflected light, wherein the reflecting region has a feature (108a, 108b) configured to effect a change in the intensity of the reflected light as the rotating object rotates, wherein the change in the intensity of the reflected light corresponds to a change in a signal (detector signal) associated with a determined position of the rotating object, wherein an amount of the change in the signal is based on a selected placement (see changes is placements in Figs. 5, 6, 7, 8, 9 and 10) of the light emitting diode and the light detector with respect to the rotating object.  Nagasaka et al. further disclose (Fig. 7) the rotating object comprises at least one portion of a shaft (603) and (Fig. 9) a microprocessor (902b).  The feature being a material.  Nagasaka et al. do not disclose emitted light is at a uniform intensity and the device is controlled according to the position of the rotating object.  Weber teaches (col. 
Regarding claim 5, Nagasaka et al. in view of Weber disclose the claimed invention as set forth above.  Nagasaka et al. and Weber do not disclose the microprocessor controls the device as claimed.  However, microprocessors in encoder devices and printers for control is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the microprocessor to control the device in the apparatus of Nagasaka et al. in view of Weber to reduce costs and improve operation of the device as known and predictable.
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. in view of Weber, further in view of Yamamoto et al. (U.S. Patent Application 2012/0126103).
Regarding claims 11, 12, Nagasaka et al. in view of Weber disclose the claimed invention as set forth above.  Nagasaka et al. and Weber do not disclose a color gradient.  Yamamoto et al. disclose (Figs. 28, 29) a reflection region comprising a color gradient as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the invention to provide such a color gradient in the apparatus of Nagasaka et al. in view of Weber and Yamamoto et al. to provide finer position detection as taught, known and predictable. 
Claims 16-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. in view of Weber, further in view of Wlodarczyk et al. (U.S. Patent 4,866,269), hereinafter, “W”.
Regarding claims 16-19, 21, Nagasaka et al. in view of Weber discloses the claimed invention as set forth above.  Nagasaka et al. and Weber do not disclose the device is an engine as claimed.  W teaches (Figs.) an engine, a microprocessor (28) and controlling the engine, timing based on the position (co. 1, lines 11-21) of a shaft.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a system in an engine in the apparatus of Nagasaka et al. in view of Weber and W to improve operation of an engine as taught, known and predictable.
Claims 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. in view of Weber and W, further in view of Yamamoto et al.
Regarding claims 20, 22, Nagasaka et al. in view of Weber and W disclose the claimed invention as set forth above.  Nagasaka et al., Weber and W do not disclose a color gradient or a spiral.  Yamamoto et al. disclose (Figs. 28, 29; Figs. 21A, B, 22A, 34) a reflection region comprising a color gradient or a spiral as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the invention to provide such a color gradient or spiral in the apparatus of Nagasaka et al. in view of Weber and Yamamoto et al. to provide finer position detection as taught, known and predictable. 
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THANH LUU/Primary Examiner, Art Unit 2878